Case 3:19-cv-01227-MAB Document 39-1 Filed 02/24/20 Page 1 of 3 Page ID #99



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

ALTEC INDUSTRIES, INC.;                           )
ALTEC, INC.; and                                  )
J.J. KANE ASSOCIATES, INC. d/b/a                  )
J.J. KANE AUCTIONEERS,                            )       Cause No. 3:19-cv-01227-MAB
                                                  )
        Plaintiffs,                               )       CJRA Track B
                                                  )
v.                                                )       Presumptive Trial Month: January 2021
                                                  )
BIG D ELECTRIC, INC., n/k/a K D                   )       Judge Mark A. Beatty
BREWER ENTERPRISES, INC.; BIG D RIGHT             )
OF WAY SERVICES, INC., n/k/a D L BREWER           )
ENTERPRISES, INC.; DANIEL BREWER; KENT            )
BREWER; DANA BREWER; and VICKI COOK,              )
                                                  )
        Defendants.                               )


                           JOINT REPORT OF PARTIES
                AND PROPOSED SCHEDULING AND DISCOVERY ORDER

        Pursuant to Federal Rule of Civil Procedure 26(f) and SDIL-LR 16.2(a), an initial confer-
ence of the parties was held over multiple occasions, concluding on February 13, 2020, with
Plaintiffs’ attorney Tim Sansone and Defendants’ attorney Mark Johnson.

     SCHEDULING AND DISCOVERY PLANS WERE DISCUSSED AND AGREED TO
AS FOLLOWS:

     1. The Parties have agreed to stay the beginning of written discovery, pending the outcome
        of mediation in DuClos v. Altec Industries, Inc. et al., Case Number 3:16-cv-01162-JPG,
        which is currently set for mediation on March 4, 2020.

     2. Initial disclosures shall be served on opposing parties by March 20, 2020.

     3. Initial interrogatories and requests to produce, pursuant to Federal Rules of Civil Proce-
        dure 33 and 34 shall be served on opposing parties by March 27, 2020.

     4. Motions to amend the pleadings, including the commencement of a third party action,
        shall be filed by May 1, 2020 (which date shall be no later than 90 days following the
        Scheduling and Discovery conference).

     5. Expert witnesses shall be disclosed, along with a written report prepared and signed by
        the witness pursuant to Federal Rule of Civil Procedure 26(a)(2), as follows:

             a. Plaintiff’s expert(s): June 19, 2020.



12863968.3
Case 3:19-cv-01227-MAB Document 39-1 Filed 02/24/20 Page 2 of 3 Page ID #100



             b. Defendant’s expert(s): August 7, 2020.

    6. Depositions of expert witnesses must be taken by:

             a. Plaintiff’s expert(s): July 10, 2020.

             b. Defendant’s expert(s): September 4, 2020.

    7. The parties CERTIFY that they have discussed, in particular, the proportionality of dis-
       covery, the burden and expense associated with discovery, and the discovery of electroni-
       cally stored information (ESI). The parties do not anticipate a need for an ESI protocol.

    8. Discovery shall be completed by September 8, 2020 (which date shall be no later than
       115 days before the first day of the month of the presumptive trial month or the first day
       of the month of the trial setting). Any written interrogatories or requests for production
       served after the date of the Scheduling and Discovery Order shall be served by a date that
       allows the served parties the full 30 days as provided by the Federal Rules of Civil Pro-
       cedure in which to answer or produce by the discovery cut-off date.

    9. All dispositive motions shall be filed by September 23, 2020 (which date shall be no lat-
       er than 100 days before the first day of the month of the presumptive trial month or the
       first day of the month of the trial setting). Dispositive motions filed after this date will not
       be considered by the Court.

    10. The parties are reminded that, prior to filing any motions concerning discovery, they
        must first meet and confer relating to any discovery disputes and then contact the Court
        to arrange a telephone discovery dispute conference if they are unable to resolve their
        dispute. If the dispute cannot then be resolved in the first telephonic conference, the
        Court will establish, with the input of the parties, the mechanism for submitting written
        positions to the Court on an expedited basis.

DATED: February 14, 2020




                                                  2
12863968.3
Case 3:19-cv-01227-MAB Document 39-1 Filed 02/24/20 Page 3 of 3 Page ID #101



                                     SANDBERG PHOENIX & von GONTARD P.C.


                               By:          /s/ Timothy C. Sansone
                                     Mary Anne Mellow, #6184050
                                     Timothy C. Sansone, #6257469
                                     Zachary S. Merkle, #6322707
                                     600 Washington Avenue - 15th Floor
                                     St. Louis, MO 63101-1313
                                     314-231-3332
                                     314-241-7604 (Fax)
                                     mmellow@sandbergphoenix.com
                                     tsansone@sandbergphoenix.com
                                     zmerkle@sandbergphoenix.com

                                     and

                                     HOOD LAW FIRM LLC
                                     Robert H. Hood (forthcoming pro hac vice)
                                     Robert H. Hood, Jr.(admitted pro hac vice)
                                     James Hood (admitted pro hac vice)
                                     172 Meeting Street
                                     Charleston, SC 29401
                                     843-577-1201 – Robert Hood
                                     843-577-1219 – Robert Hood, Jr.
                                     bobby.hood@hoodlaw.com
                                     bobbyjr.hood@hoodlaw.com
                                     james.hood@hoodlaw.com

                                     Attorneys for Plaintiffs Altec Industries, Inc. Altec,
                                     Inc., and J.J. Kane Associates, Inc. d/b/a J.J. Kane
                                     Auctioneers


                               By:         /s/ Mark S. Johnson
                                     MARK S. JOHNSON
                                     JOHNSON, SCHNEIDER & FERRELL, L.L.C.
                                     212 North Main Street
                                     Cape Girardeau, MO 63701
                                     Telephone: 573-335-3300
                                     Facsimile: 573-335-1978
                                     mark@johnsonschneider.com

                                     Attorneys for Defendants




                                        3
12863968.3
